yc °Bhinvaif’ sisldman@mmlawus. com

Case 7:19-cr-00700-VB Document 292 Filed 04/21/21 Page1of1
Case ut 19-c -cr- t-00700- VB Document 291 Filed 04/21/21 Page1lof1
penne noe (

URPHY &
cGONIGLE

A Professional Corporation

 

   

 
      
     
      
     
  
    
  
      
 

  

1185 Avenue of the America
Floor 21
New York, NY 10036

Direct: 212.880.3988
Facsimile: 212.880.3998

Aprf21, 2021 | ppt CATION GRANTED

 

SO,QRDERED:
Via ECF Vincent L. } et ‘ S.D.J.
. . . Dated:
The Honorable Vincent L. Briccetti ite Plains, ains, NY

  

The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse Sentence wurrd ty

300 Quarropas Street, Chambers 533 62 (Y 24 2 at 2: US nw .

White Plains, New York 10601-4150

bua Cr mM
Re: United States v. Jones et al., 1ACr. 700 (VB) pede f “Goel ots

Dear Judge Briccetti: Swe lant 4 "Ce F(%&

——_——

 

   

We are counsel for defendant Jason Bogan in the above referenced matter. Mr. Bogan is
currently scheduled for sentencing on May 5, 202 1\ Because of delays getting access to Mr.
Bogan for his PSR interview when he was moved frots Westchester County Jail to Orange
County Jail, we only received the final version of the PSR\yesterday. Our sentencing submission
is due in two days on April 23, 2021. We require additional timeto consult with Mr. Bogan
concerning the final PSR before submitting our sentencing letter. We inui
analyze Mr. Bogan’s educational records recently obtained from the New York City Department
of Education and Peekskill educational authorities.

Accordingly, we respectfully request a one-month adjournment of Mr. Bogan’s
sentencing until on or about June 7, 2021. This is Mr. Bogan’s first request for an adjournment. I
communicated with the Government, and it has no objection to this request.

Very truly yours,
s/ Steven D. Feldman

Steven D. Feldman

cc: All Counsel (via ECF)

 

New York + Virginia + Washington, D.C.

 
